                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




KARRAR ALI KAHUDUM,                       )
                                          )
            Petitioner,                   )
                                          )      CIVIL ACTION NO.
VS.                                       )
                                          )      3:19-CV-0224-G (BT)
JIMMY JOHNSON,                            )
                                          )
            Respondent.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

August 16, 2019. No objections were filed. The district court reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the court

ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      SO ORDERED.

September 9, 2019.


                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
-2-
